Exhibit 10.01

 

GENIE ENERGY LTD.

 

RESTRICTED STOCK AGREEMENT

 

 



 

HOWARD JONAS

Genie Energy Ltd.

520 Broad Street

Newark, NJ 07102

 

This Agreement confirms the grant of Restricted Stock to you effective as of
August 7, 2017 (the “Effective Date”) upon the terms and conditions described
herein.

 

1.       Grant of Restricted Stock. Pursuant to action of the Compensation
Committee of the Board of Directors, Genie Energy Ltd. (the “Company”),
effective on the Effective Date, hereby grants you an aggregate of 210,840
shares of Restricted Stock of the Company’s Class B Common Stock (the
“Restricted Shares”), subject to the terms and conditions hereinafter set forth.
This grant is a matter of separate inducement and is not in lieu of salary or
other compensation for your services. This grant is being made as payment upon
the vesting of Mr. Jonas’ Deferred Stock Units in Genie Retail Energy, Inc., the
Company’s subsidiary.

 

2.       Closing. The transfer of the Restricted Shares shall occur on the
Effective Date. The Company may issue one or more certificates representing the
Restricted Shares until the applicable Restrictions (as defined in paragraph 3
below) have lapsed).

 

3.       Restrictions. The Restricted Shares are being awarded to you subject to
(i) stockholder approval of the grant (ii) satisfaction of the tax withholding
requirements set forth in paragraph 8 below, and (iii) compliance with the
Company’s Insider Trading Policy. The Restricted Shares shall not be registered
under the United States Securities Act of 1933. You may not directly or
indirectly, by operation of law or otherwise, voluntarily or involuntarily,
alienate, attach, sell, assign, pledge, encumber, charge or otherwise transfer
any of the Restricted Shares still subject to Restrictions, except for such
assignments as are allowed under Section 11(b) of the Genie Energy Ltd. 2011
Stock Option and Incentive Plan, as Amended and Restated (the “Plan”), provided
that, in all cases, the transferee executes a written consent to be bound by the
terms of this Agreement.

 

4.       Lapse of Restrictions.

 

(a)       The Restrictions shall lapse upon the stockholders’ approval of the
grant of the Restricted shares, which the Company agrees to submit for
consideration at the next annual meeting of the Company’s stockholders. If the
grant of the Restricted Shares is not ratified by the stockholders, the
Restricted Shares shall be cancelled without any compensation.

 

 

 

 

(b)       Once the Restrictions lapse, the Restricted Shares will be free of the
terms and conditions of this Agreement except those terms and conditions
contained in paragraph 8 below, and such shares shall no longer be “Restricted
Shares” hereunder; provided, however, that such Restricted Shares shall remain
subject to the terms and conditions of the Company’s Insider Trading Policy.

 

5.       Adjustments. The terms “Restricted Shares” shall include any shares or
other securities that you receive or become entitled to receive under Section 11
of the Plan as a result of your ownership of the original Restricted Shares.

 

6.       Custody. Any certificates representing the Restricted Shares shall be
deposited with the Company. The Company is hereby authorized to effectuate the
transfer into its name of all certificates representing the Restricted Shares
that are forfeited or otherwise transferred to the Company pursuant to either
paragraph 3 above or paragraph 8 below.

 

7.       Voting and Other Rights.

 

(a)       Upon the registration of the Restricted Shares in your name in the
Company’s stock records, you shall have all of the rights and status as a
stockholder of the Company with respect to the Restricted Shares, including the
right to vote such shares and to receive dividends or other distributions
thereon; provided, however that you shall not have the right to vote the
Restricted Shares on the vote by the stockholders to ratify the grant of the
Restricted Shares. All such rights and status as a stockholder of the Company
with respect to the Restricted Shares shall terminate if the Restricted Shares
are forfeited pursuant to either paragraph 3 above or paragraph 8 below.

 

(b)       The grant of the Restricted Shares to you does not confer upon you any
right to continue in the employ of the Company.

 

8.       Withholding Taxes. The award or other transfer of the Restricted
Shares, and the lapse of Restrictions, shall be conditioned further on any
applicable withholding taxes being paid by you. You hereby authorize the Company
to sell, or otherwise take possession of via forfeiture by you or otherwise,
such number of the Restricted Shares as the Company deems necessary to satisfy
any of your withholding tax requirement.

 

9.       Terms Incorporated by Reference Herein. Each of the terms of the Plan,
as in effect as of the date hereof, shall be deemed to govern the Restricted
Shares granted hereunder, as if the Restricted Shares had been granted pursuant
to the Plan. To the extent that there is any inconsistency between this
Agreement and the terms of the Plan, the terms of this Agreement shall govern.

 

10.       Stock Power. At the Company’s request, you hereby agree to promptly
execute any document, including a stock power endorsed in blank, that is
necessary to comply with the terms of this Agreement.

 

 2 

 

 

11.       Successors. This Agreement shall be binding upon and inure to the
benefit of any successor of the Company and your successors, assigns and estate,
including your executors, administrators and trustees.

 

12.       Amendment or Modification, Waiver. No provision of this Agreement may
be amended or waived unless such amendment or waiver is agreed to in writing and
signed by each party hereto. No waiver by either party hereto of any breach by
another party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of a similar of
dissimilar condition or provision at the same time, any prior time or any
subsequent time.

 

13.       Notices. Each notice relating to this Agreement shall be in writing
and delivered in person or by certified mail or overnight delivery to the proper
address. Notices to employees sent via e-mail shall be deemed to satisfy the
requirements of this paragraph 13. All notices to the Company shall be addressed
to it at:

 

Genie Energy Ltd.

520 Broad Street

Newark, New Jersey 07102

Attention: Options Administrator

 

14.       Severability. If any provision of this Agreement or the application of
any such provision to any party or circumstances shall be determined by any
court of competent jurisdiction to be invalid and unenforceable to any extent,
the remainder of this Agreement or the application of such provision to such
person or circumstances other than those to which it is so determined to be
invalid and unenforceable, shall not be affected thereby, and each provision
hereof shall be validated and shall be enforced to the fullest extent permitted
by law.

 

15.       Governing Law. This Agreement shall be construed and governed in
accordance with the laws of the state of Delaware, without regard to principles
of conflicts of laws.

 

16.       Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.

 

17.       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.

 

 3 

 

 

To confirm your acceptance of the foregoing, please sign and date below under
“Accepted and Agreed” and return one copy of this Agreement to the Human
Resources Department, attn: Nadine Shea, Genie Energy Ltd., 520 Broad Street,
Newark, NJ 07102.

 

  GENIE ENERGY LTD.         By: /s/ Avi Goldin     Name: Avi Goldin     Title:
  Chief Financial Officer

 

ACCEPTED AND AGREED:       /s/ Howard Jonas   Name:  Howard Jonas       Dated:
As of August 7, 2017  

 

 

4



 

 